Citation Nr: 1812602	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  12-26 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include a bipolar disorder, and to include as secondary to service-connected migraine headaches.

2.  Entitlement to an initial evaluation in excess of 50 percent for migraine headaches on an extraschedular basis.

3.  Entitlement to special monthly compensation (SMC) by reason of being housebound.

REPRESENTATION

Appellant represented by:  James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty in the Marine Corps from July 1988 to July 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2011, April 2012, and August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In May 2016, the Board remanded the Veteran's claims for further development.  These matters are now returned to the Board for further appellate review.

The Board also remanded the issue of entitlement to a TDIU for further development.  Subsequently, an October 2017 rating decision granted the claim, effective January 18, 2012.  Therefore, as the full benefit sought on appeal was granted, this matter is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  In February 2018, before a decision was issued by the Board, the Veteran, by way of her representative, expressed her desire to withdraw from appellate review her claim of entitlement to service connection for an acquired psychiatric disorder, to include a bipolar disorder, and to include as secondary to service-connected migraine headaches.

2.  In February 2018, before a decision was issued by the Board, the Veteran, by way of her representative, expressed her desire to withdraw from appellate review her claim of entitlement to an initial evaluation in excess of 50 percent for migraine headaches on an extraschedular basis.

3.  In February 2018, before a decision was issued by the Board, the Veteran, by way of her representative, expressed her desire to withdraw from appellate review her claim of entitlement to SMC by reason of being housebound.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the Veteran of an appeal of a claim of entitlement to service connection for an acquired psychiatric disorder, to include a bipolar disorder, and to include as secondary to service-connected migraine headaches, have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal by the Veteran of an appeal of a claim of entitlement to an initial evaluation in excess of 50 percent for migraine headaches on an extraschedular basis have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

3.  The criteria for withdrawal by the Veteran of an appeal of a claim of entitlement to SMC by reason of being housebound have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal

With regard to the Veteran's claims for service connection for an acquired psychiatric disorder, to include a bipolar disorder, for an initial rating in excess of 50 percent for her migraine headaches on an extraschedular basis, and for SMC by reason of being housebound, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  
38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2017).

In February 2018, before the Board promulgated a decision in these matters, the Veteran, by way of her representative, filed correspondence expressing her desire to withdraw all of her claims on appeal before the Board (in light of the fact that the RO recently awarded a TDIU rating; the representative subsequently withdrew representation within 90 days of certification and transfer of the appeals to the Board).  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of these claims, and they must therefore be dismissed.


ORDER

The appeal of entitlement to service connection for an acquired psychiatric disorder, to include a bipolar disorder, and to include as secondary to service-connected migraine headaches, is dismissed.

The appeal of entitlement to an initial evaluation in excess of 50 percent for migraine headaches on an extraschedular basis, is dismissed.

The appeal of entitlement to SMC by reason of being housebound is dismissed.




____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


